Exhibit 10.3

EXECUTION COPY

MANAGEMENT SERVICES AGREEMENT

This Management Services Agreement (this “Agreement”) is entered into as of June
20, 2013 by and among AV Homes, Inc. (“AV Homes”), each of the subsidiaries of
AV Homes signatory hereto (together with AV Homes, the “Companies”) and TPG VI
Management, LLC (the “Manager”).

WHEREAS, on June 19, 2013, AV Homes entered into that certain Securities
Purchase Agreement, by and between the Company and certain Affiliates of the
Manager (as amended, restated or otherwise modified from time to time, and
together with all exhibits, schedules, and other attachments thereto, the
“Purchase Agreement” and each of the transactions contemplated thereby and by
each of the documents required to be entered into pursuant to the terms of the
Purchase Agreement, collectively, the “Transaction”), pursuant to which Purchase
Agreement, the Company is issuing, and an Affiliate of the Manager is
purchasing, on the date hereof two million, five hundred fifty seven thousand,
four hundred seventy four (2,557,474) shares of Common Stock of the Company and
six hundred sixty five thousand, seven hundred fifty four and three tenths
(665,754.3) shares of Preferred Stock of the Company (as each such term is
defined in the Purchase Agreement);

WHEREAS, on June 20, 2013, AV Homes entered into that certain Stockholders
Agreement, by and between the Company and TPG Aviator, L.P. (“TPG”) (as amended,
restated or otherwise modified and as in effect from time to time, the
“Stockholders Agreement”);

WHEREAS, to enable the Companies to engage in the Transaction and related
transactions, the Manager provided financial and structural advice and analysis
as well as assistance with due diligence investigations and negotiations
(the “Financial Advisory Services”); and

WHEREAS, the Companies wish to retain the Manager to provide certain management,
advisory, consulting, and/or specialized (operational or otherwise) services to
the Companies, and the Manager is willing to provide such services on the terms
set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Services. The Manager hereby agrees that, during the term of this Agreement
set forth in Section 4 below (the “Term”), it will provide to the Companies, to
the extent mutually agreed by AV Homes and the Manager, by and through itself
and/or the Manager’s successors, assigns, affiliates, officers, employees and/or
representatives and third parties (collectively hereinafter referred to as the
“Manager Designees”), as the Manager may designate from time to time with the
consent of AV Homes (which consent will not be unreasonably withheld or
delayed), management, advisory, consulting and/or specialized (operational or
otherwise) services in relation to the affairs of the Companies. Such
management, advisory, consulting and/or specialized (operational or otherwise)
services may include, without limitation:



--------------------------------------------------------------------------------

(a) advice in connection with the negotiation and consummation of agreements,
contracts, documents and instruments necessary to provide the Companies with
financing on terms and conditions satisfactory to the Companies;

(b) advice in connection with acquisition, disposition and change of control
transactions involving any of the Companies or any of their direct or indirect
subsidiaries or any of their respective successors;

(c) financial, managerial and day to day and specialized operational advice in
connection with the Companies’ operations, including, without limitation, advice
with respect to the development and implementation of strategies for improving
the operating, marketing and financial performance of the Companies or their
respective subsidiaries; and

(d) such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as the Manager and the Companies may from time to
time agree in writing.

The Manager or its Manager Designees will devote such time and efforts to the
performance of the services contemplated hereby as the Manager in good faith
deems reasonably necessary or appropriate; provided, however, that no minimum
number of hours is required to be devoted by the Manager or any Manager Designee
on a weekly, monthly, annual or other basis. This Agreement is non-exclusive and
(a) the Manager and any Manager Designee may render similar services to other
persons and entities and (b) the Companies or their respective subsidiaries may
at times engage one or more investment bankers, financial advisers or other
parties to provide similar services to the Companies. In providing services to
the Companies or their respective subsidiaries, the Manager and Manager
Designees will act as independent contractors, and it is expressly understood
and agreed that this Agreement is not intended to create, and does not create,
any partnership, agency, joint venture or similar relationship and that no party
hereto has the right or ability to contract for or on behalf of any other party
or to effect any transaction for the account of any other party hereto.
Notwithstanding anything herein to the contrary, the services shall not include
service on the board of directors of AV Homes by the TPG Nominated Directors (as
defined in the Stockholders Agreement) and the Manager Designees shall not
include such TPG Nominated Directors in their capacities as directors of AV
Homes.

 

 

2.

Payment of Fees.

(a) On the date hereof, the Companies, jointly and severally, will pay to the
Manager (or its Manager Designee(s)) an aggregate transaction fee (the
“Transaction Fee”) equal to $4,725,000 in consideration of the Manager providing
the Financial Advisory Services. In addition to the Transaction Fee, on the date
hereof, the Companies will pay to the Manager (or its Manager Designee(s)), an
amount equal to all reasonable and documented out-of pocket expenses incurred by
or on behalf of the Manager, together with TPG and its Affiliates (as defined in
the Stockholders Agreement) in connection with the negotiation and execution of
the Purchase Agreement and other agreements referred to therein, including the
Stockholders Agreement, and the consummation of the Transaction, up to a maximum
of $1,000,000

 

2



--------------------------------------------------------------------------------

including, without limitation, (i) the reasonable and documented fees, expenses
and disbursements of lawyers, accountants, consultants, financial advisors and
other advisors that may have been retained by the Manager or its affiliates and
(ii) any fees related to the Transaction incurred by the Manager or its
affiliates (all such fees and expenses, in the aggregate, the “Covered Costs”).

(b) During the Term, the Companies, jointly and severally, will pay to the
Manager (or its Manager Designee(s)) an aggregate annual retainer fee (the
“Monitoring Fee”) as compensation for the services provided by the Manager and
the Manager Designees under this Agreement, which will be paid on a quarterly
basis in advance, on each January 1, April 1, July 1, and October 1 (or if any
such date is a day where banks in New York, New York or Scottsdale, Arizona are
permitted or required to be closed for business, on the next day where such
banks are required to be open for business). The Monitoring Fee payable in
respect of any stub or transition period will be pro-rated based on the number
of days in such period relative to the number of days in the quarter. The per
annum Monitoring Fee shall be equal to:

(i) $465,000 so long as the Manager, together with TPG and its Affiliates (in
each case, as such term is defined in the Stockholders Agreement), owns, as of
the date such Monitoring Fee is paid (the “Monitoring Fee Date”), at least
thirty percent (30%) of the issued and outstanding Common Stock on an
as-converted basis (in each case, as such term is defined in the Stockholders
Agreement),

(ii) $350,000 so long as the Manager, together with TPG and its Affiliates,
owns, as of the Monitoring Fee Date, at least twenty percent (20%), but less
than thirty percent (30%), of the issued and outstanding Common Stock on an
as-converted basis,

(iii) $230,000 so long as the Manager, together with TPG and its Affiliates,
owns, as of the Monitoring Fee Date, at least fifteen percent (15%), but less
than twenty percent (20%) of the issued and outstanding Common Stock on an
as-converted basis,

(iv) $120,000 so long as the Manager, together with TPG and its Affiliates,
owns, as of the Monitoring Fee Date, at least five percent (5%), but less than
fifteen percent (15%), of the issued and outstanding Common Stock on an
as-converted basis, and

(v) no Monitoring Fee if the Manager, together with TPG and its Affiliates, owns
less than five percent (5%) of the Company’s issued and outstanding Common Stock
on an as-converted basis;

provided, that, notwithstanding the foregoing, (i) no Monitoring Fee shall be
payable if (A) the Manager, together with TPG and its Affiliates, owns less than
five percent (5%) of the issued and outstanding Common Stock of AV Homes or
(B) TPG is no longer an Affiliate of Manager and (ii) the amount of each per
annum Monitoring Fee shall be decreased by the amount of director fees, if any,
paid to the TPG Nominated Directors.

 

3



--------------------------------------------------------------------------------

If requested by the Manager, the Monitoring Fee payment shall be segmented in
the following categories as directed by the Manager: Base, Financial and
Specialized Services.

(c) Each payment made pursuant to this Section 2 will be paid by wire transfer
of immediately available funds to the account(s) specified by the Manager from
time to time.

3. Deferral. Notwithstanding Section 2 above, any fee (or portion thereof) that
would have been payable to the Manager (or its Manager Designees) pursuant to
Section 2 above absent such payment constituting, resulting in or giving rise to
a breach or violation of the terms or provisions of, or resulting in a default
under, any guarantee, financing or security agreement or indenture entered into
by any of the Companies or any of their respective subsidiaries and in effect on
such date in respect of indebtedness for borrowed money or debt security (the
“Financing Documents”) applicable to the Companies (the “Deferred Fees”) will
instead accrue upon the immediately succeeding period in which such amounts
could, consistent with the Financing Documents, be paid, and will be paid in
such succeeding period (in addition to such other amounts that would otherwise
be payable at such time) in the manner set forth in Section 2, it being
understood that the parties shall use their reasonable best efforts to cause any
deferrals hereunder to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, to the extent applicable.

4. Term.

(a) This Agreement will continue in full force and effect until
December 31, 2023; provided that this Agreement will be automatically extended
each December 31 thereafter for an additional one-year period unless either the
Manager and/or AV Homes provides written notice of its desire not to
automatically extend the term of this Agreement to the other parties hereto at
least ninety (90) days prior to such December 31.

(b) This Agreement (a) may be terminated by either party following a material
breach of the terms of this Agreement by the other party hereto that is not
cured within 30 days following written notice thereof, (b) may be terminated at
any time by the Manager and (c) will terminate automatically immediately prior
to the earlier of the consummation of a Sale (as defined below) and the first
date on which TPG and its Affiliates no longer have the right to designate at
least one director of AV Homes pursuant to the Stockholders Agreement.

(c) For the avoidance of doubt, termination of this Agreement will not relieve a
party hereto from liability for any breach of this Agreement prior to such
termination. In the event of a termination of this Agreement, AV Homes will pay
the Manager (or its Manager Designees) all unpaid Transaction Fees (pursuant to
Section 2(a) above), Covered Costs (pursuant to Section 2(a) above), Monitoring
Fees (pursuant to Section 2(b) above), Deferred Fees (pursuant to Section 3
above) and Reimbursable Expenses (pursuant to Section 5(a) below) due with
respect to periods prior to the date of termination. Each payment made pursuant
to this Section 4 will be paid by wire transfer of immediately available funds
to such account(s) as the Manager may specify to AV Homes in writing prior to
such payment.

 

4



--------------------------------------------------------------------------------

(d) All of Section 4 through Section 15 will survive termination of this
Agreement with respect to matters arising before or after such termination.

(e) For the purposes of this Agreement, “Sale” means a transfer or issuance of
equity securities of any of the Companies (including, without limitation, by way
of a merger, consolidation, amalgamation, share exchange or other form of
similar business combination), in a single or series of related transactions,
resulting in a person or persons, or entity or entities, other than the existing
stockholders owning, directly or indirectly, a majority of the voting power of
the applicable Company upon the consummation of such transfer or issuance or the
sale of all or substantially all of the assets of any of the Companies or their
successors.

5. Expenses; Indemnification.

(a) Expenses. The Companies, jointly and severally, will pay to the Manager (or
its Manager Designee(s)) on demand all Reimbursable Expenses (as defined below)
incurred following the date of this Agreement. As used herein, “Reimbursable
Expenses” means (i) all reasonable and documented out-of-pocket expenses
incurred and paid from and after the consummation of the Transaction relating to
the services requested by the Companies to the extent that such requested
services are provided by the Manager Designees to the Companies or any of their
affiliates from time to time (including, without limitation, all travel-related
expenses and outside professional fees), in accordance with the customary
practices of the Company, and (ii) all reasonable and documented out-of-pocket
legal expenses incurred by the Manager, its affiliates or its Manager Designees
in connection with the enforcement of rights or taking of actions under this
Agreement; provided, however, that (A) such Reimbursable Expenses shall not
exceed $50,000 per year without the prior consent of the Company and (B) such
expenses will not be Reimbursable Expenses to the extent previously paid by the
Companies as Covered Costs in accordance with Section 2.

(b) Indemnity and Liability.

(i) The Companies, jointly and severally, will indemnify, exonerate and hold the
Manager, the Manager Designees and each of their respective partners,
shareholders, members, affiliates, associated investment funds, directors,
officers, fiduciaries, managers, controlling persons, employees and agents and
each of the partners, shareholders, members, affiliates, associated investment
funds, directors, officers, fiduciaries, managers, controlling persons,
employees and agents of each of the foregoing, solely in their capacities as
such (and not, as the case may be, in their capacity as a director of AV Homes)
(collectively, the “Indemnitees”), each of whom is an intended third-party
beneficiary of this Agreement, free and harmless from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages and costs
and reasonable and documented out-of-pocket expenses in connection therewith
(including, without limitation, reasonable and documented attorneys’ fees and
expenses) incurred by the Indemnitees or any of them after the date of this
Agreement (collectively, the “Indemnified Liabilities”) arising out of any
action, cause of action, suit, arbitration, investigation or claim (whether
involving a claim by the relevant Indemnitee against any of the Companies or
involving a third party claim against the relevant Indemnitee), or in

 

5



--------------------------------------------------------------------------------

any way arising out of or directly or indirectly relating to (i) this Agreement
or (ii) operations of or services provided by the Manager or the Manager
Designees to the Companies or any of their respective affiliates from time to
time pursuant to this Agreement; provided that the foregoing indemnification
rights will not be available to the extent that any such Indemnified Liabilities
arose on account of any Indemnitee’s gross negligence, bad faith or willful
misconduct; and provided, further, that if and to the extent that the foregoing
undertaking may be unavailable or unenforceable for any reason other than
application of the limitations contained herein, each of the Companies, in lieu
of the foregoing indemnification and to the extent permissible under applicable
law, shall contribute to the to the payment and satisfaction of each of the
Indemnified Liabilities in such proportion as is deemed fair and reasonable in
light of all of the circumstances in order to reflect (i) the relative benefits
received by the Companies and Indemnitees as a result of the event(s) and/or
transactions giving cause to such Indemnified Liabilities; and/or (ii) the
relative fault of the Companies and the Indemnitees in connection with such
event(s) and/or transactions. Notwithstanding the foregoing, when calculating
the contribution amounts of the parties in accordance with the preceding
sentence, unless the facts and circumstances giving rise to the unavailability
or unenforceability of any Indemnitee’s or Indemnitees’ rights were caused by
the gross negligence, bad faith or willful misconduct of such Indemnitee or
Indemnitees, each of the Companies hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. For purposes of this
Section 5(b), none of the circumstances described in the limitations contained
in the first proviso in the immediately preceding sentence will be deemed to
apply absent a final non-appealable judgment of a court of competent
jurisdiction to such effect, in which case to the extent any such limitation is
so determined to apply to any Indemnitee as to any previously advanced indemnity
payments made by the Companies, then such payments will be promptly repaid by
such Indemnitee to the Companies without interest. The rights of any Indemnitee
to indemnification hereunder will be in addition to any other rights any such
person or entity may have under any other agreement or instrument referenced
above or any other agreement or instrument to which such Indemnitee is or
becomes a party or is or otherwise becomes a beneficiary or under law or
regulation; provided that (i) the Companies hereby agree that they are the
indemnitors of first resort under this Agreement (i.e., their obligations to
Indemnitees under this Agreement are primary and any obligation of the Manager
(or any affiliate thereof other than a Company) to provide advancement or
indemnification for the Indemnified Liabilities incurred by Indemnitees are
secondary) and (ii) if the Manager (or any affiliate thereof) pays or causes to
be paid, for any reason, any amounts otherwise indemnifiable hereunder, then
(x) the Manager (or such affiliate, as the case may be) will be fully subrogated
to all rights of such Indemnitee with respect to such payment and (y) the
Companies will fully indemnify, reimburse and hold harmless the Manager (or such
other affiliate) for all such payments actually made by the Manager (or such
other affiliate) and irrevocably waive, relinquish and release the Manager for
contribution, subrogation or any other recovery of any kind in respect of any
advancement of expenses or indemnification hereunder unless the circumstances
giving rise thereto involve the gross negligence, bad faith or willful
misconduct of the Manager, any Manager Designee or their affiliates.

 

6



--------------------------------------------------------------------------------

(ii) Promptly after receipt by any Indemnitee of notice of any claim or the
commencement of any action in respect of which indemnity may be sought pursuant
to this Section 5(b), the Indemnitee shall, if a claim in respect thereof is to
be made against any Company, notify the AV Homes in writing of the claim or the
commencement of such action; provided, that the failure to notify AV Homes shall
not relieve the Companies from any liability that they may have to an Indemnitee
except to the extent of any actual prejudice resulting therefrom. If any such
claim or action shall be brought against an Indemnitee, and it shall notify the
Companies thereof, AV Homes shall be entitled to participate therein. The
Companies will not be subject to any liability for any settlement made in
respect of any claim or action brought against an Indemnitee without the written
consent of AV Homes (which consent will not be unreasonably withheld or
delayed).

6. Disclaimer and Limitation of Liability; Opportunities.

(a) Disclaimer; Standard of Care. Neither the Manager nor any of its Manager
Designees makes any representations or warranties, express or implied, in
respect of the services to be provided by the Manager or the Manager Designees
hereunder. In no event will the Manager, its Manager Designees or related
Indemnitees be liable to the Companies or any of their respective affiliates for
any act, alleged act, omission or alleged omission that does not constitute
gross negligence, bad faith or willful misconduct of the Manager, its Manager
Designees or related Indemnitees, as determined by a final, non-appealable
determination of a court of competent jurisdiction.

(b) Freedom to Pursue Opportunities. In recognition that the Manager, the
Manager Designees and the Indemnitees currently have, and will in the future
have, or will consider acquiring, investments in numerous companies with respect
to which the Manager, the Manager Designees or the Indemnitees may serve as an
advisor, a director or in some other capacity, and in recognition that the
Manager, each Manager Designee and the Indemnitees have myriad duties to various
investors and partners, and in anticipation that the Companies, on the one hand,
and the Manager and each Manager Designee (or one or more of the Indemnitees),
on the other hand, may engage in the same or similar activities or lines of
business and have an interest in the same areas of corporate opportunities, and
in recognition of the benefits to be derived by the Companies hereunder and in
recognition of the difficulties which may confront any advisor who desires and
endeavors fully to satisfy such advisor’s duties in determining the full scope
of such duties in any particular situation, the provisions of this Section 6(b)
are set forth to regulate, define and guide the conduct of certain affairs of
the Manager, the Manager Designees or the Indemnitees as they involve the
Companies. Subject to Section 7, and except as the Manager or a Manager Designee
may otherwise agree in writing after the date hereof:

(i) The Manager or such Manager Designee and their respective Indemnitees will
have the right: (A) to directly or indirectly engage in any business (including,
without limitation, any business activities or lines of business that are the
same as or similar to those pursued by, or competitive with, the Companies and
their subsidiaries), (B) to directly or indirectly do business with

 

7



--------------------------------------------------------------------------------

any client or customer of the Companies and their subsidiaries, (C) to take any
other action that the Manager or such Manager Designee believes in good faith is
necessary to or appropriate to fulfill its obligations as described in the first
sentence of this Section 6(b) to third parties and (D) not to communicate or
present potential transactions, matters or business opportunities to the
Companies or any of their subsidiaries, and to pursue, directly or indirectly,
any such opportunity for itself, and to direct any such opportunity to another
person or entity.

(ii) The Manager, such Manager Designee and their respective Indemnitees will
have no duty (contractual or otherwise) to communicate or present any corporate
opportunities to the Companies or any of their affiliates or to refrain from any
actions specified in Section 6(b)(i), and the Companies, on their own behalf and
on behalf of their affiliates, hereby renounce and waive any right to require
the Manager, such Manager Designee or any of their respective Indemnitees to act
in a manner inconsistent with the provisions of this Section 6(b).

(iii) Except as provided in Section 5, none of the Manager, the Manager
Designees nor any of their respective Indemnitees will be liable to the
Companies or any of their affiliates for breach of any duty (contractual or
otherwise) by reason of any activities or omissions of the types referred to in
this Section 6(b) or of any such person’s or entity’s participation therein.

(c) Limitation of Liability. In no event will the Manager, its Manager Designees
or any of its related Indemnitees be liable to the Companies or any of their
affiliates for any indirect, special, incidental or consequential damages,
including, without limitation, lost profits or savings, whether or not such
damages are foreseeable, or for any third party claims (whether based in
contract, tort or otherwise), relating to, in connection with or directly or
indirectly arising out of this Agreement, before or after termination of this
Agreement, including, without limitation, the services to be provided by the
Manager or the Manager Designees hereunder, or for any act or omission that does
not constitute gross negligence, bad faith or willful misconduct of the Manager
or its Manager Designees or in excess of the fees received by the Manager and
Manager Designees hereunder, except to the extent that such damages, losses or
claims are caused by the gross negligence, bad faith or willful misconduct of
the Manager, its Management Designees or any of its Indemnitees, as determined
by a final, non-appealable determination of a court of competent jurisdiction.

(d) Excluded TPG Services. Notwithstanding anything else in this Agreement to
the contrary, the services provided by the Manager or its Manager Designees
hereunder do not include any service provided by the TPG Operations Group (the
“Ops Group”) or the TPG Leveraged Procurement Group (the “Leveraged Procurement
Group”). In the event that any of the Companies engage the Ops Group or the
Leveraged Procurement Group to provide services to any Company or any of its
subsidiaries or affiliates, the fees paid by the Companies in exchange for such
services will be agreed to at the time of such engagement and will be in
addition to the fees owed to the Manager hereunder.

 

8



--------------------------------------------------------------------------------

7. Confidentiality.

(a) In connection with the negotiation, execution and consummation of the
transactions contemplated by the Purchase Agreement and the provision of
Services under this Agreement, the Manager and certain of its Manager Designees
may have received and may receive in the future certain confidential, non-public
and proprietary information from the Companies and their respective
representatives concerning the business, operations and assets of the Companies
(collectively, the “Confidential Information”). The Confidential Information
shall not include information that (i) is or becomes generally available to the
public other than as a result of acts by Manager or its Representatives (as
defined below) in breach of the terms of this Agreement, (ii) is in Manager’s
possession or the possession of any of its Representatives prior to disclosure
by the Companies, (iii) is disclosed to Manager or any of its Representatives by
a third party or by a source who is not known by Manager or any of its
Representatives to owe an obligation of confidentiality to the Companies with
respect to such information, or (iv) is independently developed by Manager or
its Representatives without use of or reference to the Confidential Information
and without any breach of the terms of this Agreement.

(b) The Manager and its Representatives shall use reasonable best efforts to
keep the Confidential Information in confidence, shall use reasonable best
efforts to not disclose any of the Confidential Information in any manner
whatsoever, and shall not use the Confidential Information except to provide the
services to the Company hereunder or service on the board of directors of the
Company, in connection with the evaluation of any investment (or disposition
thereof) in the Company or to exercise or enforce any of the rights expressly
granted by the Company to TPG or any of its Affiliates under the Stock Purchase
Agreement or the Stockholders Agreement (in each case subject to Section 7(c)
hereof); provided, however, that (i) the Manager may make any disclosure of
information contained in the Confidential Information to which AV Homes
expressly gives its prior written consent, (ii) any information contained in the
Confidential Information may be disclosed to those Manager Designees, and the
Manager’s and such Manager Designees’ respective directors, officers, employees,
agents, advisors and other representatives (collectively, only those who receive
the Confidential Information, Manager’s “Representatives”) in each case who
reasonably require access to the Confidential Information in connection with
this Agreement and who the Manager informs of the confidential nature of such
information and who agree to keep such information in confidence in accordance
with the terms of this Agreement and (iii) with prior notice to AV Homes (to the
extent legally permissible and reasonably practicable) and commercially
reasonable steps to protect confidentiality, Confidential Information may be
disclosed to the extent as advised by legal counsel such disclosure is required
by law, regulation or other legal process. Notwithstanding any provision herein
to the contrary, the Manager and its Representatives shall not be required to
give notice to AV Homes, and shall not be prohibited from disclosing
Confidential Information, to the extent such requests or requirements originate
from a bank examiner, regulatory authority or self-regulatory authority and
occur in the course of an examination or inspection of the business or
operations of the Manager or its Representatives. The Manager shall be
responsible for any breach of the terms of this Agreement by any of its
Representatives. Notwithstanding anything herein to the contrary: (A) the
Company acknowledges that in the ordinary course of

 

9



--------------------------------------------------------------------------------

business, the Manager, certain of the Manager Designees and Representatives and
TPG and certain of its Affiliates (each, a “Covered Person”) pursue, acquire,
invest in, manage, provide services to and serve on the boards of directors (or
equivalent governing bodies) of companies that may be competitors or potential
competitors to the Companies, (B) the Manager and the Companies each acknowledge
that access to the Confidential Information will inevitably enhance each such
Covered Person’s general knowledge and understanding of the Companies’
industries in a way that cannot be separated from such Covered Person’s other
knowledge, and the Companies agree that this Agreement shall not restrict the
use of such overall knowledge and understanding of such industries by any such
Covered Persons, including in connection with the purchase, sale, consideration
of, and decisions related to other investments, provision of services to and
service on the boards of directors of such investments, provided there is no use
or disclosure of any specific Confidential Information otherwise in breach
hereof, and (C) the portfolio companies in which TPG or its Affiliates have an
investment shall not be deemed to have been provided with Confidential
Information solely as a result of any such Covered Person providing services to
or otherwise serving on the board of directors (or equivalent governing body) of
such portfolio company or taking any action on the board of directors (or
equivalent governing body) of such portfolio company, so long as there is no
actual disclosure of specific Confidential Information to third parties
otherwise in violation of this Agreement.

(c) The Manager acknowledges that it is aware and each of its Representatives is
aware of their responsibilities under United States federal and state securities
laws regarding trading in securities while in possession of material non-public
information obtained from or on behalf of the issuer thereof and with respect to
providing such information to other persons who purchase or sell securities of
such issuer. The Manager and its Representatives shall comply with all such
obligations and shall not trade in securities of the Companies on the basis of
material non-public information obtained from the Companies.

8. Assignment, etc. Except as provided below, and without limiting the Manager’s
rights to have payments owed to it under this Agreement to be paid to its
Manager Designees or other affiliates, none of the parties hereto will have the
right to assign this Agreement without the prior written consent of each of the
other parties. Notwithstanding the foregoing, (a) the Manager may assign all or
part of its rights and obligations hereunder to any of its respective affiliates
that provides services similar to those called for by this Agreement and (b) the
provisions hereof for the benefit of Indemnitees will inure to the benefit of
such Indemnitees and their successors and assigns as third-party beneficiaries
hereof.

9. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement will be effective unless in writing and executed by
the Companies and the Manager; provided, that the Manager may waive any portion
of any fee to which it is entitled pursuant to this Agreement. No waiver on any
one occasion will extend to or effect or be construed as a waiver of any right
or remedy on any future occasion. No course of dealing of any person or entity
nor any delay or omission in exercising any right or remedy will constitute an
amendment of this Agreement or a waiver of any right or remedy of any party
hereto.

 

10



--------------------------------------------------------------------------------

10. Governing Law; Jurisdiction. THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR
RELATED TO THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING AGAINST ANY OF THE
PARTIES HERETO RELATING IN ANY WAY TO THIS AGREEMENT MUST BE BROUGHT AND
ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO THE EXTENT
SUBJECT MATTER JURISDICTION EXISTS THEREFOR) THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN MANHATTAN, AND THE PARTIES
IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING.

11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

12. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

13. Notice. All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon another
party and such other party’s copied persons as specified below to the address
set forth for it below (or to such other address as such party will have
specified by notice to each other party delivered in accordance with this
Section 13) if (i) delivered personally, (ii) sent and received by facsimile or
(iii) sent by certified or registered mail or by Federal Express, UPS or any
other comparably reputable overnight courier service, postage prepaid, to the
appropriate address as follows:

If to the Companies, to:

AV Homes, Inc.

8601 N. Scottsdale Rd. Ste. 225

Scottsdale, Arizona 85253

Attention: Dave Gomez

with a copy (which will not constitute notice) to:

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 S. 7th St.

Minneapolis, Minnesota 55402

Attention: Amy Seidel

Facsimile: (612) 766-1600

If to the Manager, to:

 

11



--------------------------------------------------------------------------------

TPG Capital, L.P.

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Attention: General Counsel

Facsimile: (817) 871-4010

with a copy (which will not constitute notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl Marcellino

Facsimile: (646) 728-1523

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile during normal business hours, (b) on the business day after being
received if sent by facsimile other than during normal business hours, (c) one
business day after being sent by Federal Express, DHL or UPS or other comparably
reputable delivery service and (d) five business days after being sent by
registered or certified mail. Each of the parties hereto will be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.

14. Severability. If in any proceedings a court will refuse to enforce any
provision of this Agreement, then such unenforceable provision will be deemed
eliminated from this Agreement for the purpose of such proceedings to the extent
necessary to permit the remaining provisions to be enforced. To the full extent
that provisions of any applicable law may be waived, they are hereby waived to
the end that this Agreement be deemed to be a valid and binding agreement
enforceable in accordance with its terms, and in the event that any provision
hereof will be found to be invalid or unenforceable, such provision will be
construed by limiting it so as to be valid and enforceable to the maximum extent
consistent with and possible under applicable law.

15. Counterparts. This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

[remainder of page intentionally left blank – signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

 

AV Homes, Inc.

By:

 

/s/ Roger A. Cregg

 

Name: Roger Cregg

 

Title: President & Chief Executive Officer

 

Avatar Properties Inc.

By:

 

/s/ Roger A. Cregg

 

Name: Roger Cregg

 

Title: President & Chief Executive Officer

 

TPG VI Management, LLC

By:

 

/s/ Ronald Cami

 

Name: Ronald Cami

 

Title: Vice President

MANAGEMENT SERVICES

AGREEMENT